EXHIBIT G EXECUTION COPY SUPPLEMENT TO AGREEMENT FOR OFFERING STATE/TERRITORY DEBT SECURITIES IN CONNECTION WITH THE AUSTRALIAN GOVERNMENT GUARANTEE OF STATE AND TERRITORY BORROWING This Supplement is entered into as of 14 October 2010, by and among Barclays Capital Inc., Barclays Bank PLC, Merrill Lynch International (Australia) Ltd and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the "New Dealers"), the Commonwealth of Australia represented by the Department of the Treasury (the “Commonwealth”), Queensland Treasury Corporation (the “Issuing Entity”) and the Treasurer on behalf of the Government of Queensland (the “State”). Reference is made to the Agreement for Offering State/Territory Debt Securities in connection with the Australian Government Guarantee of State and Territory Borrowing, dated as of 11 December 2009, by and among the Commonwealth, the Issuing Entity, the State and the Dealers named therein, a copy of which is attached hereto as Annex I (as amended or supplemented, the "Offering Agreement"). The Commonwealth and the New Dealers hereby agree as follows: 1.Defined Terms.All capitalized terms used but not defined in this Supplement have the meanings assigned thereto in the Offering Agreement. 2.Joinder of New Dealers.Each of the New Dealers hereby joins in and agrees to become a party to the Offering Agreement with all right, title and interest as a Dealer thereunder and subject to all of the terms and conditions thereof as if each New Dealer were an original party and signatory thereto. 3.Notice.The New Dealers’ notice addresses for the purposes of the Offering Agreement are as follows: Barclays Capital Inc. 745 Seventh Avenue New York, NY 10019 United States of America Attn: Syndicate Registration Telephone: +1-212-526-0015 Facsimile: +1-646-834-8133 Email: mtndskldn@barclayscapital.com Barclays Bank PLC 5 The North Colonnade Canary Wharf London E14 4BB United Kingdom Attn: MTN Dealers Telephone: +44-20-7773-9090 Facsimile: +44-20-7516-7548 Email: mtndskldn@barclayscapital.com Merrill Lynch International (Australia) Ltd Level 38 Governor Phillip Tower 1 Farrer Place Sydney NSW 2000 Australia Attn: Debt Capital Markets Telephone: +612-9225-6773 Facsimile: +612-9225-6551 Merrill Lynch, Pierce, Fenner & Smith Incorporated One Bryant Park New York, NY 10036 United States of America Attn: High Grade Transaction Management / Legal Facsimile: +1-646-855-5958 [Signature Page Follows] IN WITNESS WHEREOF, the Commonwealth, the Issuing Entity, the State and the New Dealers have executed this Supplement as of the date first set forth above. Signed for and on behalf of the COMMONWEALTH OF AUSTRALIA represented by the Department of the Treasury by Ken Henry /s/ Ken Henry Name of Signatory Signature in the presence of: Sharon McCluskey /s/ Sharon McCluskey Name of witness Signature of witness QUEENSLAND TREASURY CORPORATION By: /s/ Neil Castles Name: Neil Castles Title: Acting Chief Executive THE TREASURER ON BEHALF OF THE GOVERNMENT OF QUEENSLAND By: /s/ Andrew Fraser Name: Andrew Fraser Title: Treasurer BARCLAYS CAPITAL INC. By: /s/ Pamela Kendall Name: Pamela Kendall Title: Director BARCLAYS BANK PLC By: /s/ Gordon Youl Name: Gordon Youl Title: Director MERRILL LYNCH INTERNATIONAL (AUSTRALIA) LTD By: /s/ Daniel de la Cruz Name: Daniel de la Cruz Title: Director MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By: /s/ Teresa Radzinski Name: Teresa Radzinski Title: Managing Director cc: UBS Limited Citigroup Global Markets Inc. Citigroup Global Markets Limited Deutsche Bank AG, London Branch Deutsche Bank Securities Inc. Australia and New Zealand Banking Group Limited Commonwealth Bank of Australia J.P. Morgan Securities Inc. J.P. Morgan Securities Limited Macquarie Bank Limited London Branch Macquarie Capital (USA) Inc. National Australia Bank Limited Nomura International plc Nomura Securities International, Inc. Royal Bank of Canada Europe Limited The Royal Bank of Scotland plc The Toronto-Dominion Bank Westpac Banking Corporation Annex I [Copy of Offering Agreement]
